Per Curiam.

Plaintiff, by moving for a directed verdict, did not waive his right to have the jury determine issues of fact, notwithstanding that the defendant had also moved for a directed verdict and neither party reserved his right to go to the *872jury. (Civ. Prac. Act, § 457-a; McTiernan v. City of Little Falls, 284 App. Div. 79; Karlin v. Stuyvesant Press Corp., 146 N. Y. S. 2d 294.)
The judgment and order should be reversed and a new trial ordered, with $30 costs.
Hecht, J. P., Aurelio and Tilzer, JJ., concur.
Judgment and order reversed, etc.